Citation Nr: 0903811	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-43 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for pigmentary dispersion syndrome with secondary glaucoma, 
right eye.  

2.  Entitlement to service connection for left eye blindness 
and right eye hemianopesia, claimed as due to a motor vehicle 
accident.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active military service from September 1996 
to March 2001.  
 
This appeal before the Board of Veterans' Appeals (Board) 
arises from July 2003 and January 2004 rating decisions in 
which the RO granted service connection and assigned an 
initial 10 percent rating for the veteran's right eye 
disability, effective March 13, 2001, and denied service 
connection for the veteran's left eye blindness and right eye 
hemianopesia, claimed as due to a motor vehicle accident.  
The veteran filed a timely appeal of these decisions to the 
Board.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for right 
eye disability, the Board has characterized this issue on 
appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

After a careful review of the record, the Board finds that 
these matters must be remanded for additional development and 
adjudication.  

Here, the Board notes that the veteran's claims file 
indicates that the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  However, no 
records related to such benefits have been associated with 
the claims file.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992).

Hence, the RO should obtain and associate with the claims 
file a copy of any SSA decision regarding the veteran's claim 
for disability benefits, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The RO should also contact obtain and associate with the 
veteran's claims all outstanding VA records.  This should 
include the veteran's most recent treatment records from the 
Birmingham VA Medical Center, dated since April 2008.   In 
this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal. The RO's notice letter to the veteran should 
explain that he has a full one-year period for response. See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period). The RO should also 
ensure that its notice to him meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection--
particularly, disability rating and effective date, as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008). However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations. Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo VA examination, 
if appropriate) prior to adjudicating the claims on appeal.  
The RO's adjudication of the claim for higher rating for the 
service-connected right eye disability should include 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson (cited to above), is 
warranted.  

Accordingly,, these matters are hereby REMANDED to the RO, 
via the AMC, for the following actions:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination. In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities. All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the 
Birmingham VAMC all records of evaluation 
and/or treatment of the veteran's eyes, 
since April 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.   The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
VA's assignment of disability ratings and 
effective dates, as appropriate. The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo VA examination, if appropriate), 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claim for higher 
rating for the service-connected right 
eye disability should include 
consideration of whether "staged 
rating" (assignment of different ratings 
for different periods of time, based on 
the facts found), pursuant to Fenderson 
(cited to above), is warranted.  

6. If either benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


